DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 6-8, 10, 15 16, 18, and 19 are objected to because of the following informalities: 
In claims 1, 3, 6-8, 10, 16, 18, and 19, the reference numbers need to be deleted.
In claim 15, line 2, “an MLC” should be –a multi-leaf collimator, MLC,--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: computer readable means in claim 21.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the treatment plans” in lines 9-10. It is not clear which set of “treatment plans” is being referred to.
Claim 1 recites the limitation “weights” in line 10. It is not clear if this is a new instance or the same “weights” recited in line 2.
Claims 2-17 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitation “each non-zero weight” in line 1. There is insufficient antecedent basis for this limitation in the claim.  
Claim 3 recites the limitation “fluence elements outside the subset” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation “fluence elements outside the subset” in line 3. There is insufficient antecedent basis for this limitation in the claim.  
Claim 10 recites the limitation “fluence elements across the whole target volume” in line 3. It is not clear if this is a new instance or refers to the same fluence elements mentioned in claim 1, line 2.
Claim 10 recites the limitation “the whole target volume” in line 3. There is insufficient antecedent basis for this limitation in the claim.  
Claim 11 recites the limitation “a subset of fluence elements” in lines 3 and 4. It is not clear if these are new subset instances or refer to the “subset of the fluence elements” mentioned in line 7 of claim 1. 
Claim 11 recites the limitation “it” in line 4. It is not clear what is being referred to.
Claim 16 states that the incidence direction of the radiation beam relative to the target is determined by either or both of rotating gantry and a moveable couch. It is not clear how the gantry or the couch perform the step. The limitation should probably be --wherein each incidence direction of the radiation beam relative to the target volume is determined based on a location of [by] either or both of a rotating gantry and a moveable couch.--.
Claim 17 recites the limitation “the course of the delivery” in line 3. There is insufficient antecedent basis for this limitation in the claim.  
Claim 18 recites the limitation “the treatment plans” in lines 11-12. It is not clear which set of “treatment plans” is being referred to.
Claim 18 recites the limitation “weights” in line 12. It is not clear if this is a new instance or the same “weights” recited in line 2.
Claim 19 recites the limitation “the treatment plans” in line 9. It is not clear which set of “treatment plans” is being referred to.
Claim 19 recites the limitation “weights” in line 10. It is not clear if this is a new instance or the same “weights” recited in line 2.
Claim 21 inherits the deficiencies of claim 19 and is likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19, 21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because computer programs, computer program products, and computer readable means encompass signals which is considered transitory media and thus are not machines, articles of manufacture, methods, or compositions of matter.

Claims 1, 18, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claim 1 is directed to a method and claim 18 is directed toward a system/machine which makes it fall with the statutory categories. Claim 19 encompasses signals and transitory media and is thus not patent eligible matter.
Step 2A: (Prong 1) Claims 1, 18, and 19 recite a series of steps that encompasses an abstract idea. The claims recite a series of steps: generating a first set of treatment plans, determining a subset of fluence elements, and generating a second set of at least two treatment plans. Due to lack of details with regards to how the generating and determining steps are performed, the steps can be considered as mental processes that occur within a technician’s/doctor’s head during patient treatment.
(Prong Two) While claims 1, 18, and 19 recite the presence of a treatment planning system that is used with the method, the system is recited at such a high level of generality that it amounts to performing a mental process on a generic computer, which does not add a meaningful limitation to the abstract idea.  In addition, there is no application of the abstract idea as it does not effect a particular treatment or prophylaxis as the method stops at the generation steps (MPEP 2106.04).
Step 2B: While claims 1, 18, and 19 recite the presence of a treatment planning system, the implementation of an abstract idea on a generic computer system cannot be considered as enough to be “significantly more” than the abstract idea as no other meaningful limitations present that can be considered significantly more than the abstract idea (MPEP 2106.05).
Claims 2-6 and 8-17 and 21 do not add any component that can be considered significantly more than the abstract idea and are thus also rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-19 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and/or 35 U.S.C 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Due to the 101 and/or 112 rejections Examiner is interpreting the claim with an element from Applicant’s specification that can be used to overcome the 101 and/or 112 rejection, which are the inclusion of the limitations from claims 6 and 7 into the independent claims.
The closest prior art found is EP 3421085 A1 (Engwall et al., hereinafter Engwall), US 2013/0304503 (Kuefer et al., hereinafter Kuefer) and US 2019/0001152 (O’Connor et al., hereinafter O’Connor). However, the references do not teach the combination of steps that includes the steps of
generating a first set of treatment plans;
determining a subset of the fluence elements, based on the first set of treatment plans; 
generating a second set of at least two treatment plans, wherein the treatment plans ONLY contain weights for the subset of fluence elements; and
using the second set of treatment plans in an operator navigation system, which comprises calculating a navigated dose distribution by interpolation of dose distributions associated with the second set of treatment plans.
wherein the step of using the second set of treatment plans in the operator navigation system comprises providing a graphical user interface visualizing the navigated dose distribution and a navigation control interface, the navigation control interface allowing an operator to adjust the navigated dose distribution.
Claims 2-17 and 21 would be dependent on allowed matter from claims 1 and 19 and would be allowable once the 112 and 101 rejections are overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791   
 
/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791